--------------------------------------------------------------------------------

Exhibit 10.3
CASH COLLATERAL DEPOSIT LETTER


As of: January 12, 2006


Laurus Master Fund, Ltd.
825 Third Avenue
New York, New York 10022


Ladies and Gentlemen:


Reference is hereby made to the following agreements, as each is amended,
modified or supplemented from time to time: (i) that certain Exercise and
Conversion Agreement by and among Sentinel Technologies, Inc., a Delaware
corporation (“STI”), Sentinel Operating, L.P., a Texas limited partnership
(“Sentinel”), Tidel Technologies, Inc. (“Tidel”) and Laurus Master Fund, Ltd.
(“Laurus”), dated as of the date hereof (the “Exercise Agreement”); (ii) that
certain Stock Redemption Agreement by and between Tidel and Laurus, dated as of
the date hereof (the “Redemption Agreement”); and(iii) that certain Cash
Collateral Deposit Letter, dated as of December 31, 2005 by and among Laurus,
Tidel and the other Tidel Entities (as that term is defined therein) (the “ATM
Closing Cash Collateral Letter,” and together with the Exercise Agreement, the
Redemption Agreement and any and all other agreements related to any of the
foregoing documents, collectively, the “Laurus Documents”).


Pursuant to the ATM Closing Cash Collateral Deposit Letter, the Tidel Entities
deposited $8,200,000 with Laurus, to be subject to a true-up adjustment (the
“Adjustment”) on January 3, 2006 in accordance with the terms of the ATM Closing
Cash Collateral Deposit Letter, which true-up never occurred. As of the date
hereof, the amount of Collateral Deposit (as that term is defined in the ATM
Closing Cash Collateral Deposit Letter) is $8,200,000. Following the application
by Laurus of the Collateral Deposit to certain of the Obligations (as that term
is defined in the ATM Closing Cash Collateral Deposit Letter) and the conversion
of the notes pursuant to the terms of the Exercise Agreement, Laurus agrees that
the following notes have been indefeasibly repaid as of the date hereof: (a)
2003 Convertible Note, (b) $1,500,000 Note and (c) $600,000 Note (as such terms
are defined in the ATM Closing Cash Collateral Deposit Letter) and no further
amounts are due on account of such notes.


As collateral security for the payment of remaining monetary amounts and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
arising under the Laurus Documents (the “Secured Obligations”), the Tidel
Entities acknowledge that $5,400,000 will be on deposit with Laurus which is the
sum of (a) $5,330,507 which represents the remaining amount under the ATM
Closing Cash Collateral Deposit Letter plus (b) $69,493 which represents the
Adjustment and shall be wired by Tidel to Laurus on January 13, 2006 (the
deposit described in clauses (a) and (b) to be hereinafter referred to as the
“TACC Closing Collateral Deposit”). The TACC Closing Collateral Deposit shall be
held pursuant to the terms of this letter. This deposit of the TACC Closing
Collateral Deposit shall not constitute a redemption of any note or other
instrument made by any Tidel Entity in favor of Laurus. The TACC Closing
Collateral Deposit shall be held in an interest bearing deposit account for the
benefit of Tidel, with all interest earned by Laurus thereon being added to the
principal amount of the TACC Closing Collateral Deposit.


--------------------------------------------------------------------------------



Laurus and its successors and assigns may, without demand of performance or
advertisement or notice of any kind to or upon any Tidel Entity (each of which
demands, advertisements and/or notices are hereby expressly waived), immediately
upon a default by any Tidel Entity in any payment obligation due and owing to
Laurus under any of the Laurus Documents, appropriate and apply all or any part
of the TACC Closing Collateral Deposit to the payment in whole or in part, in
such order as Laurus may elect, of the Secured Obligations until the Secured
Obligations have been indefeasibly paid in full. Further, Tidel may instruct
Laurus in writing to apply any part of the TACC Closing Collateral Deposit to
any payment obligation then due and owing to Laurus under the Redemption
Agreement or the Exercise Agreement. In the event that any Secured Obligation
remains outstanding after giving effect to any application of the TACC Closing
Collateral Deposit, Tidel shall be liable for any deficiency.


When all of the Secured Obligations have been paid and/or are otherwise
indefeasibly paid in full and the Laurus Documents irrevocably terminated, any
sums still on deposit hereunder shall, unless Laurus is instructed by a court of
competent jurisdiction to the contrary, be returned to Tidel.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
2

--------------------------------------------------------------------------------




This letter agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and shall be governed
by and construed in accordance with the laws of the State of New York.


Very truly yours,
     
Tidel Technologies, Inc.
     
By:
  /s/ Jerrell G. Clay    
Name: Jerrell G. Clay
   
Title: Director
 

 
 
AGREED:



Tidel Engineering, L.P.
 
Tidel Cash Systems, Inc.
 
By:
Tidel Cash Systems, Inc.,
 
By:
 /s/ Leonard Carr    
its managing general partner
   
Name: Leonard Carr
         
Title: Vice President & Secretary
   
By:
/s/ Leonard Carr          
Name: Leonard Carr
         
Title: Vice President & Secretary
                 
Tidel Services, Inc.
 
AnyCard International, Inc.
     
By:
 /s/ Leonard Carr  
By:
 /s/ Leonard Carr  
Name: Leonard Carr
   
Name: Leonard Carr
 
Title: Vice President & Secretary
   
Title: Vice President & Secretary
                   



ACCEPTED:
LAURUS MASTER FUND, LTD.
       
By:
 /s/ Eugene Grin    
Name: Eugene Grin
   
Title: Director
 


 

--------------------------------------------------------------------------------